                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

GEODYNAMICS, INC.,                          §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §                   No. 2:17-CV-00371-RSP
                                            §
DYNAENERGETICS US, INC.,                    §
                                            §
      Defendant.                            §

                     MEMORANDUM OPINION AND ORDER

      Plaintiff moves to exclude the testimony of Dr. Vallerie DeLeon, one of Plaintiff’s

technical experts. Def.’s Mot. [Dkt. #117]. Defendant moves to strike DeLeon’s

Supplemental Report [Dkt. #147-3] and DeLeon’s Declaration [Dkt. #147-2] as improper

and untimely. Def.’s Mot. at 10–11. Defendant argues that DeLeon is not qualified to

provide expert testimony on SEM testing. Id. at 12. Defendant argues that DeLeon’s

analysis is unreliable for several reasons, including the time deadlines that she was

confined to and her reliance upon samples from John Hardesty’s collection tests. Id. at 3–

10.

I.     DeLeon’s Supplemental Report will not be stricken because it is limited to
       rebutting criticisms from Dr. Lograsso’s Rebuttal Report and because the
       Sierra Club factors suggest that it should not be stricken.

          A. Background




                                             1 / 11
       DeLeon performed her initial analysis on samples from Hardesty’s collection tests.

DeLeon Dep. at 79:19–80:22 [Dkt. #117-4]. In conducting her initial analysis, DeLeon

used charts such as the one shown below. 1




DeLeon Rep. at Ex. C [Dkt. #93-2]. In analyzing the charts, DeLeon claims to have

identified the presence of NiAl, the presence of which is critical to Plaintiff’s infringement

position. Id. at ¶ 22. Dr. Thomas Lograsso, who serves as a technical expert for Defendant,

drafted a Rebuttal Report that criticized certain aspects of DeLeon’s analysis. Lograsso

Rebuttal Rep. [Dkt. #158-8]. Among other criticisms, Lograsso stated that DeLeon’s “SEM




       1
         These charts show the Two-Theta value on the x-axis and the Intensity level on the
y-axis. Metal elements and intermetallic compounds have an established Two-Theta value.
If the chart for a given sample shows a peak Intensity Level at a certain Two-Theta value,
then this indicates whether an element or compound with that Two-Theta value is present
within the sample.
                                               2 / 11
data shows clearly that the peaks Dr. DeLeon found correspond to unreacted Ni and Al,

and not the intermetallic compound NiAl.” Id. at ¶ 111.

       In DeLeon’s Supplemental Report, DeLeon discusses a new XRD analysis of

samples with pure nickel, pure aluminum, and mixtures of nickel and aluminum. Supp.

Rep. at ¶¶ 13–15, Ex. A. Exhibit A of the Supplemental Report is DeLeon’s lab report on

this new XRD analysis. Id. at ¶ 13, Ex. A. DeLeon contends that her new XRD analysis

was done to address “Dr. Lograsso’s opinion that the peaks observed were those of Ni and

Al.” Id. at ¶ 13. DeLeon argues that based on these tests, she disagrees with Lograsso’s

opinion that the “broad peak reflection in the 44 to 45 degree 2-theta range only shows

‘intense peaks for Ni and Al that are centered at the expected angular positions.’” Id.

(quoting Lograsso Rep. at ¶ 48). DeLeon stated that the analysis for pure nickel and pure

aluminum proves that the analysis “for DPEX, HaloFrac, CONNEX, and the Blends all

show the presence of NiAl.” Id. at ¶ 15. DeLeon stated that she could have requested pure

samples of nickel and aluminum for testing, but she just did not see the need for it prior to

receiving Lograsso’s Rebuttal Report. DeLeon Dep. at 91:19–92:3.

       Defendant argues that DeLeon’s Supplemental Report was not timely filed and

should be stricken. Def.’s Mot. at 10–11; Def.’s Reply at 1–3. Plaintiff argues that the

Supplemental Report is timely filed under Fed. R. Civ. Pro. 26(a)(2)(D)(ii). Thus, the

dispute centers around whether Rule 26(a)(2)(D)(ii) applies, and in resolving this issue, the

primary question that must be answered is whether DeLeon’s Supplemental Report may

be properly characterized as “supplemental.”

       B.     Applicable Law

                                               3 / 11
       Rule 26(a)(2)(D)(ii) states that “[a]bsent a stipulation or a court order, the

disclosures must be made: . . . (ii) if the evidence is intended solely to contradict or rebut

evidence on the same subject matter identified by another party under Rule 26(a)(2)(B) or

(C), within 30 days after the other party’s disclosure.” See also Hester v. CSX Transp., Inc.,

61 F.3d 382, 388 n.11 (5th Cir. 1995) (“[I]f an expert’s opinion is to be introduced merely

to rebut the opposing party’s expert’s opinion, parties have thirty days from the date of

disclosure of that opinion to supplement their discovery responses.”).

       In an earlier case, this Court addressed a similar issue, and that case provides

guidance on characterizing reports. CEATS, Inc. v. TicketNetwork, Inc., No. 2:15-CV-

01470-JRG-RSP, 2018 WL 453732, at *3 (E.D. Tex. Jan. 17, 2018). An initial report

contradicts an expected portion of the opposing party’s case. Id. (citing Morgan v.

Commercial Union Assurance Cos., 606 F.2d 554, 556 (5th Cir. 1979)). A rebuttal report

“explains, repels, counteracts, or disproves evidence of the adverse party's initial report.”

Id. (citing Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 749, 759 (8th Cir. 2006) (“The

function of rebuttal testimony is to explain, repel, counteract or disprove evidence of the

adverse party.”)). A “supplemental” report adds to a previously-served report without

going beyond the opinions expressed in the report and without using information available

prior to the deadline for service of the supplemented report. Id. (citing Sierra Club v. Cedar

Point Oil Co., 73 F.3d 546, 569–71 (5th Cir. 1996) (“The purpose of rebuttal and

supplementary disclosures is just that—to rebut and supplement.”)).

       Rule 37 sets the consequences of untimely or insufficient disclosure by a party:

“[T]he party is not allowed to use that information or witness to supply evidence on a

                                               4 / 11
motion, at a hearing, or at trial, unless the failure was substantially justified or is harmless.”

Fed. R. Civ. P. 37(c)(1). When determining substantial justification or harm, courts

considers (1) the importance of the witness’s testimony; (2) the prejudice to the opposing

party of allowing the witness to testify; (3) the possibility of curing any such prejudice by

a continuance; and (4) the explanation, if any, for the party’s failure to comply with the

discovery order or rules. See Sierra Club, 73 F.3d at 572 (citing Bradley v. United States,

866 F.2d 120, 125 (5th Cir. 1989)).

       C.      Analysis

       Defendant takes issue with paragraphs 13 through 15 and the Exhibits discussed

within those paragraphs. Defendant argues that the new analysis could have been included

in DeLeon’s original report and that it is not proper rebuttal. Def.’s Reply at 1. Defendant

points to DeLeon’s statement that she could have requested pure samples of nickel and

aluminum for testing but did not see the need for it prior to receiving Lograsso’s Rebuttal

Report. Def.’s Mot. at 13; DeLeon Dep. at 91:7–92:3.

       The Court’s docket control orders do not normally contemplate surrebuttal reports.

However, the Court will deny Defendant’s Motion on this point as the Sierra Club factors

suggest that the admission of this new analysis was substantially justified. Even if these

portions of the Supplemental Report are an “untimely” report, the Sierra Club factors

suggest that this new analysis should not be stricken. Plaintiff has a sufficient justification

since DeLeon did not see the need for an analysis of pure nickel and pure aluminum until

Lograsso’s criticisms were presented. This new analysis is important to Plaintiff in

responding to Lograsso’s criticisms to show that a shoulder was present in the charts. While

                                                 5 / 11
Defendant will suffer some prejudice by the admission of this Supplemental Report, this

prejudice is limited because DeLeon confined her new analysis to responding to criticisms

from Lograsso. Thus, the Sierra Club factors suggest that this new analysis was

substantially justified, so the Court will DENY the Motion to Strike DeLeon’s

Supplemental Report in full. 2

II. DeLeon is sufficiently qualified in SEM testing and other forms of elemental
    analysis, and her analysis is sufficiently reliable to allow her to testify.

           A. Background

               1. Related to Qualifications

       DeLeon has received a Ph.D. in analytical chemistry from the University of North

Texas. DeLeon Rep. at ¶ 3 [Dkt. #93-2]. She states that she has “been operating XRD

systems and interpreting analytical results since the beginning of my graduate studies.

Much of my research was presented at local and national conferences.” Id. She contends

that she has “published several papers in the field of analytical chemistry.” Id. at ¶ 7. She

states that she has trained employees for Chevron, Dow-Corning, Pfizer in data analysis

and that she has performed “hundreds, if not thousands, of phase identification analyses”

using x-ray diffractometry (“XRD”). Id. at ¶ 6.

       DeLeon stated that she does not frequently perform tests with a Scanning Electron

Microscope (“SEM”). DeLeon Dep. at 14:23-15:10 [Dkt. #117-4]. DeLeon stated that she


       2
         In its Reply Brief for this Motion, Defendant also argues that DeLeon’s Declaration
should be stricken. However, the Defendant argues over a few sentences from this Declaration.
These statements appear relatively harmless to the Defendant, and the Court finds that the
admission of these sentences would be substantially justified under the Sierra Club factors for the
reasons stated above.
                                                  6 / 11
has personally conducted “a few” SEM experiments during her research in conjunction

with other students and professors, but she has not performed SEM since the conclusion of

her research in December 2012. See DeLeon Dep. at 14:17–22, 15:13–22. According to

DeLeon, her lab, TexRay Laboratory Services, does not have SEM equipment. Id. at

13:11–13; 15:20–22. However, DeLeon states that she has “expert-level knowledge on

most forms of elemental analysis, including SEM” and that she has studied the theory

behind SEM, that she is familiar with the operation of SEM, and that she is knowledgeable

about the limitations of SEM analysis. DeLeon Decl. at ¶ 15 [Dkt. #147-2].

              2. Related to Reliability

       DeLeon was first contacted about the litigation on Thursday, May 31, 2018. DeLeon

Dep. 55:25–57:8. She received five samples on Friday, June 1, 2018. DeLeon Rep., Ex. C

at 2 [Dkt. #117-2]. She claims that she started collecting data on that Friday. DeLeon Dep.

62:23–63:1. She worked on these samples over the weekend, and she did not have the

assistance of lab technicians. DeLeon Dep. 65:9–12. She received the remaining samples

on Saturday, June 2, 2018. DeLeon Rep., Ex. C at 3 [Dkt. #117-2]. This analysis was the

first analysis that DeLeon had conducted in connection with litigation. DeLeon Dep.

21:25–22:5. DeLeon’s expert report was the first one that DeLeon had ever drafted for

litigation. DeLeon Dep. 62:14–16. Deleon’s Expert Report was signed and dated June 4,

2018. DeLeon Rep. 11 [Dkt. #117-2].

       DeLeon asserts that she subjected each sample to an 8-hour XRD scan and that this

was sufficient time to produce datasets. DeLeon Decl. at ¶ 3. She contends that it is rare

for her to subject samples to scans for that length of time and that this was sufficient time

                                               7 / 11
to produce reliable data. Id. at ¶ 3. DeLeon took 80 hours of total scan time to perform

scans, but Dr. Lograsso contends that “[g]iven the number of samples (10), the standard

recommendation would require 120 to 720 hours of total time to acquire data of sufficient

quality.” Lograsso Rebuttal Rep. at ¶ 53.

           B. Applicable Law

       Federal Rule of Evidence 702 provides:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if:
               a. the expert's scientific, technical, or other specialized
               knowledge will help the trier of fact to understand the evidence
               or to determine a fact in issue;
               b. the testimony is based on sufficient facts or data;
               c. the testimony is the product of reliable principles and
               methods;
               d. the expert has reliably applied the principles and methods to
               the facts of the case.

       Interpreting this rule, the Fifth Circuit has stated that “[e]xpert testimony is

admissible only if the proponent demonstrates that: (1) the expert is qualified; (2) the

evidence is relevant to the case; and (3) the evidence is reliable.” Watkins v. Telsmith, Inc.,

121 F.3d 984, 988–89 (5th Cir.1997); see also Little v. Tech. Specialty Prod., LLC, 940 F.

Supp. 2d 460, 467 (E.D. Tex. 2013) (stating that the proponent has the burden of proving

these elements by a preponderance of the evidence). A court “should refuse to allow an

expert witness to testify if the witness is not qualified to testify in a particular field or on a

given subject.” Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009). However, “[v]igorous

cross-examination, presentation of contrary evidence, and careful instruction on the burden

of proof are the traditional and appropriate means of attacking shaky but admissible

                                                 8 / 11
evidence.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 596 (1993). Experts are

not required to be highly qualified in order to testify on a certain issue, and “[d]ifferences

in expertise bear chiefly on the weight to be assigned to the expert testimony by the trier

of fact, not its admissibility.” Huss, 571 F.3d at 452. The focus of the Daubert inquiry

“must be solely on principles and methodology, not on the conclusions that they generate.”

Daubert, 509 U.S. 579 at 595.

          C. Analysis

                  1. Qualifications

       The Court concludes that DeLeon is sufficiently qualified for SEM testing and other

fields. While DeLeon has not performed tests with SEM since receiving her Ph.D., she has

sufficient knowledge and education to testify as an expert for this form of testing. She

received her Ph.D. in analytical chemistry and has had several papers published in the field.

In the course of her studies, she conducted experiments with SEM testing, and she states

that she has studied the theory behind SEM and is familiar with the operation of SEM.

DeLeon has substantial experience with elemental analysis. She serves as an instructor in

data analysis for Chevron, Dow-Corning, Pfizer. While DeLeon stated that Lograsso has

more experience with SEM testing than she does, this statement goes to the “weight to be

assigned to the expert testimony by the trier of fact” rather than the admissibility of

DeLeon’s testimony.

                  2. Reliability

       Defendant argues that DeLeon’s analysis was unreliable because all of her analysis

was performed on samples generated in Hardesty’s collection tests. DYNA argues that

                                               9 / 11
Hardesty’s collection tests were unreliable. Because DeLeon’s analysis was entirely based

on the resulting products from the collection tests, DYNA argues that DeLeon’s analysis

is also unreliable. Def.’s Mot. at 3–4. However, the Court concluded that Hardesty’s tests

were sufficiently reliable under Fed. R. Evid. 702. Accordingly, the Court will not find

DeLeon’s testing and analysis to be unreliable on the grounds that she relied upon

Hardesty’s tests.

       Defendant asserts that DeLeon was not provided with sufficient time to do a proper

XRD and XRF analysis of the ten samples that were provided to her. Def.’s Mot. at 4–6.

While DeLeon was operating under tight time requirements, the Court concludes that these

concerns are insufficient to preclude DeLeon from serving as an expert. Defendant is free

to cross-examine DeLeon on these issues at trial.

       Defendant also asserts that DeLeon unreliably based her opinion on a single peak.

The Court notes that this argument focuses on the conclusion generated by DeLeon, and

the Daubert inquiry must focus solely on the expert’s principles and methodology rather

than the conclusions generated by the expert. Daubert, 509 U.S. 579 at 595. Plaintiff and

DeLeon argues that a shoulder is present in the charts, and Defendant may cross examine

DeLeon at trial on the issue.




                                             10 / 11
3.    CONCLUSION

      For the foregoing reasons, this Motion to Exclude Dr. Vallerie DeLeon’s Testimony

is DENIED, and the additional Motion to Strike DeLeon’s Supplemental Report is

DENIED.
      SIGNED this 3rd day of January, 2012.
     SIGNED this 30th day of September, 2018.




                                              ____________________________________
                                              ROY S. PAYNE
                                              UNITED STATES MAGISTRATE JUDGE




                                           11 / 11
